PER CURIAM:
Todd Michael Jack appeals the district court’s order dismissing this action under the Rooker-Feldman doctrine * and the doctrine of judicial immunity. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jack v. Moore, No. CA-05-4 (E.D. Va. filed Feb. 22, 2005; entered Feb. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).